DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner note that in multiple claims as well as specification Applicant is claiming “programme” instead of “program”. For example Claims 8-10 and also see Specification for example Para 3, 9, 11, 38 etc. Examiner would suggest to change it to “program”.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, 12 and 13, Applicant is claiming generating from one or more source images of the individual but it is not clear what source image is. Is source images frames of the input video sequence or is it something else. The claim language is vague and difficult for one having ordinary skill in the art to understand the invention.
As per claim 1, 12 and 13, Applicant is claiming the feature “a transitional video sequence”, however, it is not clear what transitional video sequence is. In the broad interpretation any succession of at least two frames represents a transitional video sequence. However, it is not clear whether said transitional video sequence is determined by using frames of the input video or not.  The claim language is vague and difficult for one having ordinary skill in the art to understand the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-6, 8-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. Pub. No. US 20160019709 A1 in view of WO 2020068739 A1.
Regarding Claim 1, Moll teaches a video processing method comprising (Para 11 and Fig. 4, generating an animated segment, with first and second manual poses of an armature captured by the computing device and an application-generated transition pose i.e., video processing method):
	detecting (Para 58, a first manual pose of an armature captured by the computing device is provided), as a reference pose (Fig. 3 Unit 90 i.e., first pose 90), a pose of an individual  in an input video sequence (Fig. 3 and 4 and Para 58,  display 12 includes a first pose 90 with indicator 92 i.e., Pose 1 refer to as reference pose);
	at a second (Fig. 4 Unit 96 and 98, Pose 2), in the input video sequence (Para 61,  completed animation sequence on the display 12 refer to as input video sequence)  detecting a second pose of the individual (Para 58, the user may then provide a second pose 96 of the manually manipulated armature, as associated with indicator 98);
	generating from one or more source images of the individual (Para 58, generate a transition pose 100  with app generated transition 102 i.e., generating from one or more source images of the individual), a transitional video sequence (Para 58,  generate a transition pose 100) representing a transition of the individual from the second pose to the reference pose (Para 58, transitional pose characteristics of the transition pose 100 may correspond to both the first pose 90 and the second pose 96); and
	associating the transitional video sequence with the input video sequence to generate an output video sequence including at least the transitional video sequence to implement a nonlinear replay branch from the second time point to the reference time 
	Moll does not specifically teaches detecting, as a reference pose, a pose of an individual at a reference time point in an input video sequence and at a second different, time point in the input video sequence, detecting a second pose of the individual.
	However, in the same field of endeavor, WO2020068739 teaches from Fig. 5 movement information 500. WO2020068739 teaches that movement information 500 characterizes a first body pose 510 of a user (e.g., the user 108 shown in Figure 1) at a first time 512 i.e., reference pose with reference time point and a second body pose 520 of the user at a second time 522 i.e., second different time point detecting a second pose of the individual (Para 64 and Fig. 5A). Further, WO2020068739 teaches that a transition 530 from the first body pose 510 to the second body pose 520 refer to as transitional video sequence to implement a non-linear replay branch from the second time point to the reference time point (Para 64 and Fig. 5A).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Moll with the method of WO2020068739 so as to generate a sequence of movements for a synthesized reality (SR) representation of the user (See WO2020068739 Abstract).
	Regarding Claim 4, Moll teaches 2nd pose is later than the first pose (See Fig. does not specifically teaches the second time point is later in time, with respect to the input video signal, than the reference time point.
	However, in the same field of endeavor, WO 2020068739 teaches from Fig. 5A that BP520  i.e., second time point (Time 522)  is later in time with respect to the input video signal, then the reference time point (Time 512) (Para 64).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Moll with the method of WO2020068739 so as to generate a sequence of movements for a synthesized reality (SR) representation of the user (See WO2020068739 Abstract).
	Regarding Claim 5,  Moll teaches from Fig. 3 intermediate and/or transitional pose characteristics of the transition pose 100 may correspond to both the first pose 90 and the second pose 96 such that the resulting animation includes one or more frames necessary to manipulate the character from the first pose 90 to the second pose 96 but does not specifically teaches associating the transitional video sequence with the second time point.
	However, in the same field of endeavor, WO2020068739 teaches transition 530 from the first body pose 510 to the second body pose 520 and further teaches from Fig. 5A that the transition 530 satisfies the acceptability threshold 540 because the transition 530 includes a movement that matches a template body movement. For example, the transition 530 includes intermediate body poses that match corresponding template body poses. Since the transition 530 satisfies the acceptability threshold 540, the controller 110 and/or the HMD 120 generate a sequence of movements for the SR 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Moll with the method of WO2020068739 so as to generate a sequence of movements for a synthesized reality (SR) representation of the user (See WO2020068739 Abstract).
	Regarding Claim 6,  Moll teaches from Fig. 3 intermediate and/or transitional pose characteristics of the transition pose 100 may correspond to both the first pose 90 and the second pose 96 such that the resulting animation includes one or more frames necessary to manipulate the character from the first pose 90 to the second pose 96 but does not specifically teaches associating the transitional video sequence with the reference time point.
	However, in the same field of endeavor, WO2020068739 teaches transition 530 from the first body pose 510 to the second body pose 520 and further teaches from Fig. 5A that the transition 530 satisfies the acceptability threshold 540 because the transition 530 includes a movement that matches a template body movement. For example, the transition 530 includes intermediate body poses that match corresponding template body poses. Since the transition 530 satisfies the acceptability threshold 540, the controller 110 and/or the HMD 120 generate a sequence of movements for the SR representation 126 of the user 108. As such, the movement information 500 results in a movement of the SR representation 126 of the user 108 (Para 64 and Fig. 5A).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Moll 
	Regarding Claim 8, it has been rejected for the same reasons as claim 1 and further teaches generating control signals defining transitions between the output video sequences in dependence upon user interactions during reproduction of the video programme product (Para 68).
	Regarding Claim 9, Moll teaches in which the video programme product is a computer game product, and the user interactions are video game interactions (Para 70).
	Regarding Claim 10, Moll teaches in which the video programme product is a stereoscopic video programme product (Para 70).
	Regarding Claim 12, it has been rejected for the same reasons as claim 1.
	Regarding Claim 13, it has been rejected for the same reasons as claim 1.
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. Pub. No. US 20160019709 A1 in view of WO 2020068739 A1 and further in view of Juan Du - 3D Human Skeleton Synergy Kinematics based on the Video  (Refer to as Juan)  (Reference in IDS).
	Regarding Claim 2, Moll teaches the step of detecting the reference pose comprises detecting a reference pose of the individual and the step of detecting the second pose comprises detecting a second pose of the individual (Para 58).
	Moll does not specifically teaches 
the step of detecting the reference pose comprises detecting a reference pose of the individual at the reference time point; and

	However, in the same field of endeavor, WO2020068739 teaches from Fig. 5 movement information 500. WO2020068739 teaches that movement information 500 characterizes a first body pose 510 of a user (e.g., the user 108 shown in Figure 1) at a first time 512 i.e., reference pose with reference time point and a second body pose 520 of the user at a second time 522 i.e., second different time point detecting a second pose of the individual (Para 64 and Fig. 5A). Further, WO2020068739 teaches that a transition 530 from the first body pose 510 to the second body pose 520 refer to as transitional video sequence to implement a non-linear replay branch from the second time point to the reference time point (Para 64 and Fig. 5A).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Moll with the method of WO2020068739 so as to generate a sequence of movements for a synthesized reality (SR) representation of the user (See WO2020068739 Abstract).
	Moll and WO2020068739 does not specifically teaches that the pose is a skeletal pose.
	However, in the same field of endeavor, Juan teaches Fig. 1 – 3 by creating a model and extraction the model joint points and then formation of human skeleton. The human model could make different moments by the change in positions of joints. Further, Fig. 4 shows knee movement description refer to as reference pose and second pose of the knee movement of body skeleton refer to as pose of a skeleton (See 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Moll with the method of WO2020068739 and further in view of Juan thus makes a good groundwork for recognize different gesture having joint point’s 3D information (See Juan Abstract).
	Regarding Claim 3, Moll and WO2020068739 does not specifically teaches in which the generating step comprises: generating a sequence of skeletal representations which transition from the reference skeletal pose to the second skeletal pose; and generating respective video images of the individual for each of the sequence of skeletal representations in dependence upon the one or more source images.
	However, in the same field of endeavor, Juan teaches video of human walking and designed 5 key frames where Fig. 7 shows the video images of the key position frames and Fig. 8 shows the corresponding human skeleton’s sequence images (See Page 3 Col 2 Sec V. The 3D effect display of human walking gestures).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of  Moll with the method of WO2020068739 and further in view of Juan thus makes a good groundwork for recognize different gesture having joint point’s 3D information (See Juan Abstract).
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “generating the transitional video sequence comprises selecting a number of frames for the transitional video sequence in response the magnitude of difference between the second pose and the reference pose so as to provide sufficient intermediate poses that each limb or segment of the individual does not exceed a threshold maximum pose change between successive frames”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Najafirad et al. Pub. No. US 20190228215 A1 - SYSTEMS AND METHODS FOR EVALUATING INDIVIDUAL, GROUP, AND CROWD EMOTION ENGAGEMENT AND ATTENTION
Pavetic Pub. No. US 20180137367 A1 - Differential Scoring: A High-Precision Scoring Method for Video Matching
Havekes et al. Pub. No. US 20160073179 A1 - VIDEO PROCESSING SYSTEM AND METHOD

Andriluka et al. Pub. No. US 20130271458 A1 - MODELING HUMAN-HUMAN INTERACTIONS FOR MONOCULAR 3D POSE ESTIMATION
Mai Pub. No. US 20130163815 A1 - 3D RECONSTRUCTION OF TRAJECTORY
Segall et al. Pub. No. US 20100183071 A1 - Methods and Systems for Enhanced Dynamic Range Images and Video from Multiple Exposures
Yang et al. Pub. No. US 20090041310 A1 - VIDEO-BASED FACE RECOGNITION USING PROBABILISTIC APPEARANCE MANIFOLDS
Szeliski et al. Patent No. US 6600491 B1 - Video-based rendering with user-controlled movement
Pavan Taruga - Machine Recognition of Human Activities: A survey – 2008
Jie Liu - A spatial and temporal features mixture model with body parts for video-based person re-identification
Peng Huang - Shape Similarity for 3D Video Sequences of People – 2010
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647